Citation Nr: 1126831	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  09-24 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.	Entitlement to service connection for a left arm disorder.

2.	Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to July 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a Board video hearing at the RO in Muskogee, Oklahoma in March 2011.  This transcript has been associated with the file.

Also at the March 2011 Board hearing, the Veteran submitted additional evidence.  However, the Veteran and his representative waived RO review of this evidence and therefore, Board adjudication of the current appeal may go forward without remanding the appeal for a supplemental statement of the case.  See 38 C.F.R. § 20.1304(c)(2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he was seen in-service with complaints of left arm pain which are similar to the pain he is currently experiencing.  See e.g., March 2011 Board hearing transcript.

The Board notes the Veteran was seen during active duty in December 1987 and March 1989 with complaints of left arm pain.  He was diagnosed with tendonitis of the left arm in December 1987 and with radiculitis of the left arm in March 1989.  

Furthermore, the Board notes that a September 2009 private treatment record diagnosed the Veteran with bilateral carpal tunnel syndrome.  However, the Veteran was not afforded a VA examination to determine if his currently diagnosed carpal tunnel syndrome is related to his in-service complaints of radiating left arm pain. (It is noted that the Veteran underwent a VA general medical examination in May 2004.  However, this examination did not thoroughly evaluate his upper left extremity.)  On remand, the Veteran should be afforded a VA examination which addresses the nature and etiology of any left arm problems. 

With regard to the Veteran's claim for an evaluation in excess of 50 percent for PTSD, the Board notes that he was scheduled in April 2010 for a VA examination.  The VA treatment records reported that the Veteran did not show up for this appointment.  However, at his March 2011 Board hearing the Veteran testified that he received notice of the examination after the date of the examination had already passed.  Moreover, there is no notice in the claims file as to when the Veteran was notified of his pending VA examination.  

For increased rating claims, such as the PTSD claim here, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  As such, the Veteran should be rescheduled for a VA examination to determine the severity of his PTSD.  

At the March 2011 Board video hearing, the Veteran raised the issue that he was frequently missing work due to his PTSD.  Furthermore, the Board notes that in a March 2011 VA treatment record the Veteran mentioned that he was going to file for disability retirement due to his PTSD.  As such, on remand the VA examiner should take these statements, as well as the employee leave sheets the Veteran provided in July 2008, into account.  

The U.S. Court of Appeals for Veterans Claims recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  As such, future adjudication of the Veteran's claim should include the issue of TDIU, in accordance with the holding in Rice.

The Board further notes that the most recent VA treatment records in the claims file are from March 2011.  On remand, the RO should make efforts to obtain all outstanding treatment records at any VA treatment facility from March 2011 through the present.

Accordingly, the case is REMANDED for the following action:

1.	Obtain all of the Veteran's outstanding VA treatment records for the period from March 2011 through the present.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.	Schedule the Veteran for a VA examination for the purpose of ascertaining the etiology of any condition of the left arm.  The claims file, including a copy of this REMAND, must be made available to the examiner for review and the examination report should reflect that such a review was accomplished.  Any medical testing should be accomplished.  After reviewing the record and examining the Veteran, the examiner should determine whether it is at least as likely as not that the Veteran's current left arm condition, if any, is related to a disease or injury in service to include documented left arm complaints in 1987 and 1989.

	If the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

	It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.	Schedule the Veteran for a VA psychiatric examination to determine the current degree of severity of his PTSD.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was completed.  The examiner should identify the nature, frequency, and severity of all current manifestations of PTSD.  The examination report should include a full psychiatric diagnostic assessment including a Global Assessment of Functioning (GAF) score on Axis V and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score.  

	The examiner should also specifically comment on the impact of the Veteran's PTSD upon his social and industrial activities including his employability.  In addition to the other criteria, the examiner should specifically offer an opinion as to whether it is at least as likely as not that the Veteran's PTSD causes marked interference with his employment or, in the alternative, renders him unable to secure or maintain substantially gainful employment.  

	It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

	The examiner should provide a complete rationale for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

4.	The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing to so report.  See 38 C.F.R. § 3.655 (2010).

5.	After completing the above and any other development deemed necessary, the RO should readjudicate the claims, and develop and adjudicate the claim for TDIU in the first instance.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

